Travers v Kulynych (2016 NY Slip Op 04114)





Travers v Kulynych


2016 NY Slip Op 04114


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Friedman, J.P., Acosta, Saxe, Gische, Webber, JJ.


1288N 107720/11

[*1] Beth A. Travers, Plaintiff-Respondent,
vJohn Kulynych, Defendant-Appellant.


John Kulynych, appellant pro se.
Baker & Hostetler LLP, New York (Jonathan B. New of counsel), for respondent.

Order, Supreme Court, New York County (Milton A. Tingling, J.), entered March 19, 2014, which denied defendant's motion to vacate a default judgment, unanimously affirmed, without costs.
The motion court providently exercised its discretion in denying defendant's motion to vacate the default judgment entered against him on plaintiff's action for conversion, in light of his failure to show a meritorious defense to her well-documented claim (see CPLR 5015[a][1]; Singh-Mehta v Drylewski, 107 AD3d 478 [1st Dept 2013]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK